Title: Cabinet Opinion on the United States Debt to France, 25 February 1793
From: Cabinet
To: Washington, George



[Philadelphia] Feb. 25. 1793.

The President desires the opinions of the heads of the three departments and of the Attorney General on the following question, to wit.
Mr Ternant having applied for money equivalent to three millions of livres to be furnished on account of our debt to France

at the request of the Executive of that country, which sum is to be laid out in provisions within the U.S. to be sent to France, Shall the money be furnished?
The Secretary of the Treasury stated it as his opinion that making a liberal allowance for the depreciation of assignats, (no rule of liquidation having been yet fixed) a sum of about 318,000 Dollars may not exceed the arrearages equitably due to France to the end of 1792. and that the whole sum asked for may be furnished, within periods capable of answering the purpose of mister Ternant’s application, without a derangement of the Treasury.
Whereupon the Secretaries of State & War & the Attorney General are of opinion that the whole sum asked for by mister Ternant ought to be furnished: the Secretary of the Treasury is of opinion that the supply ought not to exceed the abovementioned sum of 318,000. Dollars.

Th: Jefferson
Alexandr Hamilton
H. Knox
Edm: Randolph.

